Citation Nr: 1530339	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  09-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Attorney Matthew Thibodeau


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA) in Augusta, Maine.  The Veteran's case was subsequently transferred to VA's Regional Office (RO) in Detroit, Michigan, who certified the case to the Board for appellate review.  The September 2008 Rating Decision also denied entitlement to non-service-connected pension. However, that claim was subsequently granted by the RO in a March 2010 Decision Review Officer (DRO) decision. 

The Veteran testified at a November 2009 DRO hearing and an August 2011 videoconference hearing before a Veterans Law Judge (VLJ).  A complete transcript of the hearing is of record.  The VLJ who held this hearing has since retired. 

In May 2014, the Board sent the Veteran a letter (at his most recent address of record) with a copy to the Veteran's attorney of record, informing him of the VLJ's retirement, and asked the Veteran whether or not he wished to attend another hearing before a different VLJ in order for a new determination to be rendered in his case.  The VA gave the Veteran thirty (30) days from the notice date to declare whether he wanted another hearing.  No response was received from the Veteran, and a notation upon the copy to counsel indicates that there was no current address of record for the attorney.  The Board re-mailed the letter to the Veteran in June 2014.  While the Veteran signed the letter, and dated it June 23, 2014, he did not provide a response to the inquiry.  Additionally, in July 2014, the Board telephoned the Veteran at his address of record, in order to obtain clarification as to whether or not he desired a new hearing.  No response was received and the Board concludes that this inaction is a waiver of any claim for an additional hearing.  

The Board has remanded this matter in October 2011 and in December 2014 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  


FINDING OF FACT

Chronic back disability did not have its clinical onset in service and is not otherwise related to active duty; spinal arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

Chronic back disability was not incurred in or aggravated by active service, and spinal arthritis may not be presumed to have been incurred or aggravated therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a May 2008 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2010 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, although the Veteran did not report herbicide exposure in his claim the RO notified him of the evidence needed to substantiate a claim based on such exposure.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  All reasonably identified and available medical records have been secured, to include VA, private and Social Security records.  Although the Veteran described having some pertinent treatment records from a facility where he had been incarcerated in the November 2009 DRO hearing, he subsequently failed to provide such records or sign a consent form for the RO to obtain such records.  The duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence); see Wamhoff supra; Wood supra.  

Additionally, the Veteran was afforded a VA examination in May 2008, with addendum opinions issued in September 2013, June 2013 and January 2015 in order to adjudicate this claim.  The proffered opinions regarding the etiology of the claimed low back disability were based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim. 

II. Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Service treatment records show that the report of medical history for pre-induction examination of June 1968 reflect physician's notes of low back pain and muscle sprain; the back was normal on examination.  The service treatment records showed episodes of treatment for pulled muscle in his back in what appears to be April 1969 (although the date is unclear), September 1969 and again in December 1969, with conservative treatment including heat, light duty and restrictions from lifting/light duty.  On separation examination in July 1970, the back was normal and the Veteran denied any back problems in the report of medical history.  Service personnel records document service in an artillery units, with his MOS including cannoneer, light truck driver and Chief Ammo section, while stationed in Korea.  

Thereafter there are no records of back problems for several years after service, including no evidence of arthritis being manifested within the first post service year.  The earliest evidence of post service treatment for back problems comes from VA records in 2007 which include findings of back pain on new patient examination in September 2007, with this record containing the Veteran's reported history of having injured his back while in the Army in 1969-1970, and examination showing full range of motion in all joints except the back, which had chronic stiffness and inability to touch his toes.  The assessment was chronic low back pain.  Subsequently an October 2007 MRI confirmed an impression of multi-level degenerative changes at the L3 through L5 levels with mild bulging and slight foraminal narrowing, but no herniation or stenosis.  In January 2008 the Veteran underwent a pain consult which is noted to have contained a history of pain over the lower back radiating down his bilateral lower extremities since 2000.  The Veteran denied any history of injury to his back.  Also of note, the January 2008 note referring him to pain management was drafted by nurse practitioner; D.L.E. suggested that the etiology of the Veteran's back pain was approximately 2 years, although it was difficult to ascertain the exact date, but somewhere between his most recent incarceration and the present.  

In February 2008, the Veteran filed his initial claim of service connection for low back disability.  

The Veteran underwent a VA examination in February 2008.  The VA examiner noted the Veteran's history of service from March 1969 to November 1970 and having low back pain on and off since injuring his low back handling heavy weights and noted episodes in April and September 1969 treated with aspirin and heat and complaints of intermittent back pain since 1970 worsening over the past 5 years.  He was noted to have no history of surgery or fracture.  The MRI findings from October 2007 were noted to show degenerative disc disease (DDD) at multiple levels from L3 to L5.  The Veteran was noted to have worked in construction over the past 3 years and had no restriction from sedentary activities.  The examiner concluded that the Veteran's low back disorder was not likely related to his pulled muscle in active service noting that there were no back problems on separation examination of July 1970 or in October 1970 records.  It was noted that there was no evidence of chronic back problems documented after service in the early 1970's.  

Also in February 2008 a letter was obtained by the Veteran's treating nurse practitioner, D.L.E. who treated him since 2007 at a VA facility.  In this letter she noted that the Veteran requested a letter regarding the possible link between his time in service and his current back disorder.  She noted the findings of DDD without disk herniation or stenosis from the October 2007 MRI and reviewed the records stating that in 1968 there was no documentation of musculoskeletal issues that may have prohibited service.  She noted that in December 1969 he complained of a pulled muscle in his back and was prescribed bedrest and heat.  She speculated that based on the medical records provided the pulled muscle may have precipitated the disk bulging, therefore it is possible that this injury may be related to his current chronic low back pain.  

Treatment records including VA and SSA records document continued treatment and evaluation of the back throughout 2008, including treatment with analgesics, muscle relaxants and recommendations for epidural or nerve block injections by the pain clinic, which he refused as noted in July 2008.  Records in October 2008 and December 2008 noted a history of the Veteran having injured his back in service while lifting ammunition boxes weighing between 60 and 125 pounds, with intermittent low back pain since this injury, and physical findings noted to include tenderness of the lumbar spine and S1 joints and positive Lasegue's sign bilaterally at 45 degrees.  

A December 2008 letter from D.T. FNP-BC, another treating VA nurse noted the Veteran's history of having injured his back lifting ammunition boxes during service with symptoms that include continued intense, intermittent back pain, weakness and marked decreased motor strength in the lower extremities.  The above physical findings from October and December 2008 were noted to be present, in addition to hyporeflexia of the patella and Achilles tendons. This medical provider concluded with the statement that "Presently he is non-service related and based on his current medical status he should be."  

The Social Security records, in addition to containing documents showing chronic low back pain (primarily duplicates of VA treatment records and functional evaluation reports) also documented that the Veteran worked in construction jobs post service, between the 1980's and 2003.  Of note, a disability field office report suggesting a December 2003 onset date of disability interfering with his ability to work for Social Security purposes revealed that the Veteran's work history included carrying wheelbarrows of concrete weighing about 100 pounds or more.  

Repeatedly the records document ongoing chronic lower back pain treated or otherwise noted throughout 2008 and 2009 and from 2011 through January 2014.  

In his testimony from his November 2009 DRO hearing the Veteran indicated that he did not recall telling anybody that he was having back problems prior to service, but insisted that he injured his back in Korea lifting Howitzer shells.  He indicated that he did not see a doctor post service, although his back bothered him.  Instead he treated it with Tylenol.  He also acknowledged being in concrete work prior to going to prison, and had back problems in prison treated with Tylenol.  He gave essentially the same history of hurting his back in Korea lifting artillery shells in written statements and in the August 2011 hearing before the now-retired VLJ.  In the August 2011 hearing, he denied injuring his back after service but indicated that he worked as a machinist and bouncer in a bar.  

Addendum opinions were obtained from the physician who had conducted the February 2008 VA examination.  A September 2013 addendum repeated the same opinion from the February 2008 without addressing pertinent lay statements.  The examiner also marked the question of whether a pre-existing condition was aggravated by service as "not applicable."  The file was returned to the examiner to provide another opinion after review of the record which now included Social Security records received after the September 2013 addendum.  The December 2013 addendum opinion pointed out that even though the Veteran gave a history of chronic back pain since 1970, there were no definitive clinical documents or medical records to support a finding of continuity of back pain or condition.  It was noted that was particularly true for the years immediately after he left service in 1970.  He was noted to have a productive functional post military personal and occupational life after service.  Again his history reported in the February 2008 examination of having worked in a factory for a few years and in construction for about 15 years was noted.  

In January 2015 the VA examiner provided another addendum opinion, this time after reviewing all the available evidence of record, to include Social Security records and the favorable appearing opinions from the Veteran's treating VA nurses from February 2008 and December 2008.  It was concluded that the lower back disorder is not likely related to the pulled muscle treated in service.  The examiner indicated that the complaints of low back pain and treatment for a pulled muscle in service did not represent chronic back disability and none was found in the remainder of the service treatment records or on separation examination.  The current diagnosis was degenerative joint disease (DJD) and DDD involving the lumbosacral spine, with an etiology likely related to the degenerative process of aging.  Pulled muscle and back sprain are not etiological factors for the DJD and DDD involving the lumbosacral spine.  The examiner noted that the Veteran's history of chronic back pain since 1970 was not supported by clinical records or documents.  He was noted to have had a productive and functional post service personal and occupational life (his factory work and 15 years of construction work were noted).  

Where a medical expert has fairly considered all the evidence, his or her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's addendum opinion on which it bases its determination that service connection for a back disability is not warranted. 

Since the VA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA medical examiner provided a valid medical analysis to the significant facts of this case in reaching a conclusion.  The VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray, supra. 

In providing the opinion, the examiner explained that back problems in service were acute and transitory, with no residuals noted on separation in 1970.  The examiner pointed out that the Veteran did not have treatment for any back issues for years since 1970, pointed to the history of record of the Veteran having a post service history of heavy labor, implying such work signified a lack of back problems after service, and suggested that any current manifestations regarding the back are generally related to his age.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). 

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinions provided by the VA physician who examined the Veteran in February 2008 and who provided multiple addenda to the report of this examination.  The opinions were made following an examination of the Veteran, a review of the record, and  accompanied by adequate rationale to support the findings that the inservice back problems and injuries were acute and transitory with the current disability shown to be degenerative in nature.  This opinion included consideration of the conflicting evidence of record and provides an explanation as to why the current degenerative disorder is not related to his inservice back problems and explains why such evidence should be lent lesser weight.  

Regarding the February 2008 and December 2008 opinions from the Veteran's treating VA nurses, to the extent that they are suggesting a link between the current lumbar spine disability and service, neither opinion provides an adequate rationale to support such a finding.  The February 2008 opinion is at best speculative, suggesting that the pulled muscle "may" have precipitated the disk bulging, and only stating that it is "possible" that this injury may be related to his current chronic low back pain.  Such an opinion does not rise to the level of reasonable doubt.  The December 2008 opinion is even more vague given the statement "presently he is non-service related and based on his current medical status he should be."  This statement could be construed to mean that the Veteran's medical status supports a finding that he is non-service connected.  Even if construing this statement in a favorable light, there is no rationale given to support it.  

Again as discussed above, the favorable evidence is either shown to be vague or is not based on sound rationale.  The Board therefore places greater weight on the VA opinion that finds that a chronic back disability did not have an onset during active service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches"). 

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a chronic back disability related to his period of active military service.  A preponderance of the evidence that the Veteran's back symptoms in service were acute and transitory, without residuals, and is against a finding that a chronic back disorder began in or was otherwise related to active military service, including based on aggravation.  The evidence also fails to show arthritis manifested to a compensable degree in the lumbar spine within one year of his discharge from service in 1970. 

Regarding the lay evidence provided by the Veteran in his statements and testimony regarding continuity of symptoms, such evidence is assigned lesser probative weight.  Clinical records dated prior to February 2008 note a history of low back pain since 2000 and back pain of two years duration.  The references by the Veteran of low back pain persisting since service occur primarily after the February 2008 application for compensation.  Since these statements were made at a time that the Veteran was seeking compensation, they are accorded less probative weight than the earlier statements made for treatment purposes.  Moreover, the more recent statements are not consistent with the Report of Medical History at service discharge when he denied back trouble of any kind.  The Social Security records reflect a history of the Veteran engaging in heavy labor post service, which tends to be inconsistent with a history of continued back symptoms.  The Board further notes that other inconsistencies in his history reported in the VA treatment records with a January 2008 pain clinic record documenting that Veteran denied any history of injury to his back.  In essence, the Board does not find convincing lay evidence of continuity of back symptoms since service.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that degenerative changes result in pain is commonly known and, therefore, the Veteran's testimony that degenerative changes in his spine are related to his in-service back problems has a tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the VA examination report and addenda opinions more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the claim for service connection for a back disability, and this claim must be denied. 


ORDER

Service connection for a back disorder is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


